DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 8/2/2021 has been entered. Claims 1-30 are presented for examination. The information disclosure statement filed on 8/2/2021 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,117,365 . Although the claims at issue are not identical, they are not patentably distinct from each other because the essentially recite the same limitations.
Claim is rejected in view of claim 1 of the ‘365 patent in that they recite:
Claim 1 of the Application
Claim 1 of the ‘365 Patent
1. (Currently Amended) A medical article storage container having an internal storage space surrounded by the container, the storage container being shielded from leaking radio-frequency ("RF") energy out of and into the storage space, the container formed with a plurality of interconnected walls, the container comprising: 

a first wall an electrically- conductive component coextensive with the first wall and forming a portion thereof, mating surface that physically mates a second wall, the electrically conductive component of the first wall is exposed at the mating surface to make electrical contact with an electrically conductive component of a second wall when physically mated together, wherein the mating surface of the first wall is formed into a shape of a portion of a tortuous path for mating with a second wall, wherein the shape of the tortuous path includes a bend; and 

a second wall electrically conductive component coextensive with the second wall and forming a portion thereof, mating surface mating surface , wherein the mating surface of the second wall is formed into a shape of a portion of a tortuous path that is complementary to the shape of the portion of the tortuous path of the first wall including the bend, wherein the electrically conductive component of the second wall is electrically connected and the tortuous path of the second wall is physically and electrically mated with the portion of the tortuous path mating surfaces of the first and second walls space. 
1. A medical article storage container having an internal storage space, the storage container being shielded from leaking radio-frequency (“RF”) energy out of and into the storage space, the container formed with a plurality of interconnected walls, the container comprising: 

a first wall located at a side of the storage space, the first wall comprising a substrate formed of an electrically non-conductive material, the first wall having a joining edge configured to physically mate with another wall to form a joint seam between the two walls, the joining edge having a width, the first wall also comprising an electrically conductive component that is configured to be coextensive with the first wall substrate and extend to the joining edge of the first wall substrate at which location the electrically conductive component is exposed to electrically connect with an electrically conductive component of another wall at the joint seam, the first wall also comprising a portion of a channel extending outwardly at the joining edge, the channel portion being as wide as the joining edge and having a shape including a bend and configured to physically mate with a complementary portion of a channel of another wall that is joined with the first wall at the joint seam; and 













a second wall located at a side of the storage space, the second wall comprising a substrate that is formed of an electrically non-conductive material, the second wall having a joining edge that is physically mated with the joining edge of the first wall to form a joint seam between the two walls, the joining edge having a width, the second wall also comprising an electrically conductive component that is configured to be coextensive with the second wall substrate and extend to the joining edge of the second wall substrate at which location the electrically conductive component is exposed, the electrically conductive component of the second wall being electrically connected to the electrically conductive component of the first wall at the joint seam, the second wall also comprising a portion of a channel extending outwardly at the joining edge of the second wall, the channel portion of the second wall being as wide as the joining edge of the second wall and having a complementary shape to the shape of the portion of the channel of the first wall including the bend, the second wall channel portion being physically mated with the channel portion of the first wall to form an electrical channel with a bend thereby providing a tortuous path seal at the joint seam to attenuate RF energy leaking out of and into the storage space; wherein the first and second walls have selectable sizes relative to each other wherein the first wall is used in a first storage container of a first size and the second wall is used in a second storage container of a second size that is different from the first storage container, wherein the first and second storage containers are modular containers that are connected together at joint seams of the first walls of the first storage container being connected to the second walls of the second storage container, whereby the electrical connections of the first and second walls form a part of a Faraday cage around the storage space and the tortuous path seal provides further shielding from RF leakage.


As can be seen, though the claim languages are not identical, it would have been obvious 
that claim 1 of the ‘365 patent recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 	Claim 2 is rejected in view of claim 2 of the ‘365 patent. 
Claim 3 is rejected in view of claim 3 of the ‘365 patent. 
Claim 4 is rejected in view of claim 4 of the ‘365 patent. 
Claim 5 is rejected in view of claim 5 of the ‘365 patent. 
Claim 6 is rejected in view of claim 6 of the ‘365 patent. 
Claim 7 is rejected in view of claim 7 of the ‘365 patent. 
Claim 8 is rejected in view of claim 8 of the ‘365 patent. 
Claim 9 is rejected in view of claims 8-9 of the ‘365 patent. 
Claim 10 is rejected in view of claim 10 of the ‘365 patent. 
Claim 11 is rejected in view of claim 11 of the ‘365 patent. 
Claim 12 is rejected in view of claim 11 of the ‘365 patent. 
Claim 13 is rejected in view of claims 12-13 of the ‘365 patent. 
Claim 14 is rejected in view of claims 12-13 of the ‘365 patent. 
Claim 15 is rejected in view of claim 13 of the ‘365 patent. 
Claim 16 is rejected in view of claims 12 and 14 of the ‘365 patent. 
Claim 17 is rejected in view of claims 13 and 22 of the ‘365 patent. 
Claim 18 is rejected in view of claims 16 and 17 of the ‘365 patent. 
Claim 19 is rejected in view of claims 17 and 18 of the ‘365 patent. 
Claim 20 is rejected in view of claims 16 and 18 of the ‘365 patent. 
Claim 21 is rejected in view of claims 18 and 22 of the ‘365 patent. 
Claim 22 is rejected in view of claims 18 and 22 of the ‘365 patent. 
Claim 23 is rejected in view of claims 18 and 22 of the ‘365 patent. 
Claim 24 is rejected in view of claim 18 and 21 of the ‘365 patent. 
Claim 25 is rejected in view of claims 18 and 21 of the ‘365 patent. 
Claim 26 is rejected in view of claims 18 and 22 of the ‘365 patent. 
Claim 27 is rejected in view of claims 19 and 22 of the ‘365 patent. 
Claim 28 is rejected in view of claims 14 and 22 of the ‘365 patent. 
Claim 29 is rejected in view of claims 18 and 21 of the ‘365 patent. 
Claim 30 is rejected in view of claims 6 and 21 of the ‘365 patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2876